Citation Nr: 0739858	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  01-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Department of Veterans Affairs education 
benefits pursuant to Chapter 30, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran payment of Chapter 30 
educational benefits for a computer education course 
completed by the veteran at a school in Omaha, Nebraska.  The 
veteran subsequently initiated and perfected an appeal of 
this determination.  In February 2002, the veteran testified 
via video conference before a Veterans Law Judge.  His appeal 
was subsequently denied by the Board in July 2002.  

The veteran appealed that denial to the United States Court 
of Appeal for Veterans Claims (Court).  In an October 2004 
Order, the Board's decision was vacated and the matter was 
remanded to the Board for further development and 
readjudication consistent with the provisions of the Order.  
The Board in turn issued an October 2006 remand directing the 
RO to perform additional development.  This appeal has now 
been returned to the Board.  

In July 2006, the veteran was sent a letter in which he was 
offered another Board hearing since the Veterans Law Judge 
who conducted the prior hearing was no longer a member of the 
Board.  The veteran was informed that if he did not respond, 
the Board would assume that he did not desire another hearing 
and his case would proceed accordingly.  The veteran did not 
respond.  


FINDING OF FACT

The veteran completed a program of study that was not 
approved by the State approving agency or by VA for veterans' 
benefits.  


CONCLUSION OF LAW

The criteria for the payment of VA education benefits 
pursuant to Chapter 30, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3014, 5103, 5103A, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 21.7110, 21.7020, 21.7220 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, a letter by the RO dated in January 2007: (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is cognizant of the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
However, as the veteran's claim is for educational benefits, 
the applicability of the Dingess holding is limited; 
nevertheless, to the extent required, VA has met the 
requirements of Dingess.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and found that 
the error was harmless, as the Board has done in this case.) 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  The RO obtained all 
relevant educational records identified by the veteran and 
his representative.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

In February 2001, an application for educational assistance 
benefits was received from the veteran for an enrollment 
period from April 1999 to May 2000 at the Knowledge Alliance, 
in Omaha, Nebraska.  The RO determined this establishment was 
not an approved program of education for VA benefits, as 
defined at 38 C.F.R. § 21.7120.  The veteran has appealed.  

Chapter 30 provides VA educational assistance programs to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001 (West 2002).  An eligible veteran is 
entitled to a monthly benefit for periods of time during 
which he is enrolled in, and satisfactorily pursuing, an 
approved program of education.  See 38 U.S.C.A. § 3014 (West 
2002); 38 C.F.R. § 21.7070 (2007).  

Generally, VA will approve, and will authorize payment of, 
educational assistance for the individual's enrollment in any 
course or subject which a State approving agency has approved 
as provided in 38 C.F.R. § 21.7220 of this part and which 
forms a part of a program of education as defined in 
38 C.F.R. § 21.7020(b)(23) of this part.  Restrictions on 
this general rule are stated in 38 C.F.R. § 21.7222(b) of 
this part.  38 U.S.C.A. §§ 3002(3), 3452 (West 2002); 
38 C.F.R. § 21.7120 (2007).  A program of education, in 
pertinent part, is any unit course or subject or combination 
of courses or subjects, which is pursued at an educational 
institution.  38 C.F.R. § 21.7020(b)(23) (2007).  

VA will not pay educational assistance for an enrollment in 
any course that has not been approved by a State approving 
agency or by VA when it acts as a State approving agency.  
38 U.S.C.A. §§ 3034, 3672 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 21.7122(a), 21.7220 (2007).  In other words, the law 
requires specific State or VA course approval for Chapter 30 
benefits.  

The Education Liaison Representative for Nebraska stated in 
February 2001 that the course of study taken by the veteran, 
the Microsoft Certified Systems Engineer (MCSE) program at 
Knowledge Alliance, had not been approved by the Nebraska 
State Approving Agency (NSAA).  Thereafter, the RO informed 
the veteran that he was eligible for benefits but that 
payment for the MCSE program at Knowledge Alliance was not 
permitted because the program was not approved for VA 
education benefits.  

Subsequent statements dated in September and October 2001 
from the Education Liaison Representative for the NSAA 
indicated that Knowledge Alliance had never submitted an 
application for program approval from the state of Nebraska, 
that it was not recognized as a private school in Nebraska, 
and that it was no longer in operation.  

In correspondence to the RO, the veteran stated that he was 
discharged early from the military in order to attend school, 
and that his chosen institution and course of study were 
approved by the military.  He further asserted that Knowledge 
Alliance was a national provider of information technology 
training and had been approved for VA education benefits in 
states other than Nebraska.  He claimed that he was entitled 
to benefits because his certification was from Microsoft, not 
from Knowledge Alliance.  The testing requirements were 
administered and graded by Microsoft Corporation, and were 
the same regardless of the institution attended.  

The veteran appeared before the Board in February 2002.  The 
veteran testified that he believed that he was attending an 
approved school when he was discharged from the military.  He 
had attended the Transition Assistance Program prior to 
discharge and had contacted a VA liaison in Korea.  However, 
he was not provided information as to which schools were 
approved by the VA.  The veteran learned that Knowledge 
Alliance was not an approved institution after he began to 
take classes.  As a result, he completed the course and 
incurred student loan debt.  He further stated that active 
duty personnel had been reimbursed for the same course and 
that the program was certified for VA vocational 
rehabilitation purposes.  

The veteran argues that his claim should be approved.  He 
asserts that whether or not Knowledge Alliance has been 
approved as an education provider, the course of instruction 
he took, the aforementioned MCSE training, was really 
conducted by Microsoft, and they should be considered as the 
educational provider.  

After considering the entire records, the Board has 
determined that the claim must be denied.  In its decision, 
the RO noted that the Knowledge Alliance was not approved by 
the NSAA as a VA-approved institution.  In response to the 
Board's October 2006 remand order, the RO contacted the NSAA 
regarding the training program in question, including whether 
the program taken by the veteran was the Microsoft-approved 
version.  The agency responded, "The MCSE program in 
question, included the A+ program and was approved by this 
office.  The MCSE program was the Microsoft approved version, 
but it was never approved for veterans education."  Thus, 
even assuming Microsoft, and not the Knowledge Alliance, was 
accepted as the educational institution offering the MCSE 
course, the course itself was never approved by the NSAA for 
veterans' education, although it was approved for other 
benefits programs, according to the agency response.  
Therefore, payment may not be made for any enrollment during 
the period of time the veteran took the MCSE program.  Where 
the law is dispositive, the claim must be denied because of 
the absence of legal merit or legal basis for allowance of 
the appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board also notes that the appellant contends that he was 
misinformed by the VA liaison at his military base in Korea 
regarding his eligibility status; however, that fact alone is 
insufficient to confer eligibility under Chapter 30.  Indeed, 
the Court has held that the remedy for breach of any 
obligation to provide accurate information about eligibility 
before or after discharge cannot involve payment of benefits 
where the statutory eligibility requirements for those 
benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(the payment of government benefits must be authorized by 
statute; the fact that a veteran may have received erroneous 
advice from a government employee cannot be used to estop the 
government from denying benefits).  The Board appreciates the 
veteran's testimony and does not doubt his sincerity.  The 
Board has no reason to doubt that he enrolled in and 
completed his MCSE course of study at Knowledge Alliance 
under the impression that he would receive educational 
benefits from VA.  However, VA is bound by the applicable law 
and regulations, and the Board has no authority to approve 
payment of benefits in cases where an educational institution 
was not approved by the appropriate agency.  For the same 
reason, it is irrelevant that, according to the veteran's 
testimony, various branches of the armed services reimbursed 
active duty personnel who took the same course of study.  The 
fact that such personnel were eligible for reimbursement 
under other government programs has no bearing on VA 
regarding the issue on appeal.  

In conclusion, the veteran's claim for entitlement to VA 
educational benefits pursuant to Chapter 30, Title 38, U.S. 
Code must be denied.  As the law, and not the facts, are 
dispositive of the claim, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  



ORDER

Entitlement to Chapter 30 VA education benefits is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


